  Case 1:06-cv-00493-CFC Document 124 Filed 10/29/18 Page 1 of 2 PageID #: 404




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

DALE A. GUILFOIL,                               )
                                                )
                Plaintiff,                      )
                                                )
        V.                                      )   Civ. Action No. 06-493-CFC
                                                )
JAMES SCARBOROUGH,                              )
                                                )
                Defendants.                     )

                                                ORDER

        WHEREAS, the plaintiff Dale A. Guilfoil ("Guilfoil"), was a prisoner incarcerated

at the Delaware Correctional Center (now the James T. Vaughn Correctional Center) in

Smyrna, Delaware, at the time he filed this lawsuit pursuant to 42 U.S.C. § 1983, along

with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915;

        WHEREAS, this matter was stayed on March 2, 2106 (D.I. 111 );

        WHEREAS, on August 17, 2006, the court entered an order and granted Guilfoil

leave to proceed in forma pauperis, and assessed a filing fee of $350.00, as well as an

initial partial filing fee of $1.01 (D.I. 4);

        WHEREAS, on October 15, 2018, the court was advised that Guilfoil had been

released from prison (see Civ. No. 16-363-CFC at D.I. 57);

        WHEREAS, prior to his release, Guilfoil paid the $1.01 initial partial filing fee;

        WHEREAS, under the Prison Litigation Reform Act, release does not eliminate

the obligation of payment of a filing fee that could and should have been met from the




                                                    1
 Case 1:06-cv-00493-CFC Document 124 Filed 10/29/18 Page 2 of 2 PageID #: 405




trust account while imprisonment continued.      Robbins v. Switzer, 104 F.3d 895, 899

(7 th Cir. 1997); see a/so Drayer v. Attorney General, 81 F. App'x 429 (3d Cir. 2003).

      THEREFORE, at Wilmington this ).       t f\.. day of October, 2018, IT IS HEREBY
ORDERED that:

       1.     The stay is lifted.

       2.     Within twenty-one days from the date of this order, Guilfoil shall either file

a standard form application to proceed without prepayment of fees and affidavit so that

the court may determine whether he is still eligible to proceed without prepayment of the

balance of the $350.00 filing fee .QI pay the balance of the filing fee owed (i.e., $348.99.)

       NOTE:     Failure to timely comply with this order shall result in dismissal of

this case without prejudice.




                                                                                 JUDGE




                                             2
